Citation Nr: 0418590	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-25 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1955 to July 
1957.  The veteran died in February 2001.  The appellant is 
his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2002, a 
statement of the case was issued in September 2003 and a 
substantive appeal was received in September 2003.  The 
appellant testified at a personal hearing at the RO in August 
2003.


FINDINGS OF FACT

1.  The veteran died in February 2001, his amended death 
certificate lists the causes of death as large mid-brain 
stroke, hypertension, diabetes mellitus and organic brain 
syndrome following trauma.

2.  At the time of the veteran's death, service connection 
had been established for residuals, head concussion, rated at 
30 percent disabling; left shoulder and clavicle injury 
(minor) rated at 10 percent disabling; rotator cuff tear, 
right shoulder, rated at 10 percent disabling; residual scar 
with neuroma, status post excision, lipoma, left forearm 
(minor), rated at 10 percent disabling; residuals, bladder 
injury, rated at 10 percent disabling; ulnar neuropathy, left 
(minor), rated at 10 percent disabling; fibrosis, right 
hip/groin area, and appendectomy, rated as noncompensable.

3.  Disability associated with the veteran's death was not 
manifested during the veteran's period of active duty service 
or for many years after his discharge from service, nor was 
his large mid-brain stroke, hypertension, diabetes mellitus 
or organic brain syndrome following trauma otherwise related 
to such service or to a disability related to service.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the cause of the veteran's death.  The 
May 2001 RO letter informs the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and advised her of the types of evidence VA would 
assist her in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In the present case, VCAA 
notice was provided in May 2001 which was after the March 
2001 rating decision.  Nevertheless, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Nevertheless, the Court did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, VA medical records, a death 
certificate and an amended death certificate.  Etiology 
opinions are also of record as hereinafter discussed in 
detail.  The record contains sufficient evidence to decide 
the issue at hand, the Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the appellant as relevant to these issues.  
Under these circumstances, the Board finds no further action 
is necessary to assist the appellant with the claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as large mid-brain stroke, 
hypertension, diabetes mellitus and organic brain syndrome 
following trauma.  The veteran's death certificate does not 
show that an autopsy was performed, and the appellant has not 
reported an autopsy.  At the time of the veteran's death, 
service connection had been established for: residuals, head 
concussion, rated at 30 percent disabling; left shoulder and 
clavicle injury (minor) rated at 10 percent disabling; 
rotator cuff tear, right shoulder, rated at 10 percent 
disabling; residual scar with neuroma, status post excision, 
lipoma, left forearm (minor), rated at 10 percent disabling; 
residuals, bladder injury, rated at 10 percent disabling; 
ulnar neuropathy, left (minor), rated at 10 percent 
disabling; fibrosis, right hip/groin area, and appendectomy, 
rated as noncompensable.

With regard to the disorders listed on the death certificate, 
the Board first considers whether any of those disorders were 
related to the veteran's service.  Applicable law provides 
that service connection will be granted for disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  However, that an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, including hypertension, brain 
hemorrhage, and brain thrombosis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

A review of the record reveals that there is no evidence of 
large mid-brain stroke, hypertension, diabetes mellitus and 
organic brain syndrome following trauma during service or for 
many years thereafter.  In fact, a physical examination dated 
September 1958, noted head, face, neck, scalp, heart, 
vascular and neurologic systems as normal.  The veteran's 
service medical records do reflect that the veteran suffered 
a head injury in service.  Post-service private medical 
records show that the veteran's stroke, hypertension, and 
diabetes mellitus did not occur until many years after 
service.  Moreover, there is no medical evidence of record to 
relate the veteran's stroke, hypertension, and diabetes 
mellitus to his active duty service.

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
veteran's stroke, diabetes mellitus and hypertension were 
manifested during service, or that they were manifested 
within one year of his discharge from service or that they 
were otherwise related to his military service.  
Nevertheless, as noted above, the veteran did suffer an in-
service head injury and was service-connected for residuals 
of a head concussion at the time of his death.  The 
appellant's essential contention is that the veteran's in-
service head injury and service-connected residuals of the 
same are etiologically related to the organic brain syndrome 
noted on the veteran's death certificate.  However, opinions 
regarding medical causation require medical skills and must 
be made by medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

To this end, the file contains several medical opinions 
regarding the relationship between the veteran's in-service 
head injury and service-connected disability and the organic 
brain syndrome listed on his death certificate.  A June 2001 
VA medical opinion notes the veteran's head injury in service 
and states that there is no scientific evidence to support a 
connection between a head trauma sustained 44 years before an 
occlusion of the basilar artery causing a stroke.  The 
examiner concluded that the service-connected head concussion 
was highly unlikely to be a contributing factor in the 
basilar artery thrombosis.  An amended death certificate for 
the veteran, issued in February 2002, notes organic brain 
disease following trauma as one of the causes of death 
underlying the mid-brain stroke that was the immediate cause 
of death.  A March 2002 letter from Dr. Price states that 
although the veteran's in-service head injury was not the 
direct cause of the stroke that led to his death, it is 
conceivable that there was a parallel relationship due to the 
anatomical alteration of the cerebral tissue that can occur 
as the result of severe trauma to the head.  An April 2002 VA 
medical opinion from Dr. Perurena noted the veteran's in-
service head injury in 1957.  He also noted a 1995 CT scan of 
the brain which was unremarkable.  He stated that the most 
likely risk factors for the veteran's acute infarction in the 
pons due to an occlusion of the basilar artery which lead to 
his death were age, diabetes and hypertension.  The physician 
concluded that he did not find any scientific data to support 
that there was a connection between the head trauma that the 
veteran had 44 years before and the acute event which 
motivated his last admission to the hospital and his death.  
There are no other medical opinions of record.

The Board initially notes that the amended death certificate 
provides no supporting medical data or analysis to support 
the conclusion that the organic brain disease following 
trauma listed on the certificate was etiologically related to 
the veteran's in-service head injury or service-connected 
residuals.  In addition, the letter from Dr. Price is an 
entirely speculative opinion.  It states only that it is 
conceivable that there was a parallel relationship due to the 
anatomical alteration of the cerebral tissue that can occur 
as the result of severe trauma to the head.  It does not go 
to establishing a causal relationship between the two events.  
As noted above, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1).

On the other hand, the June 2001 VA medical opinion notes a 
full review of the veteran's medical history, including his 
c-file, and states that there is no scientific evidence to 
support a connection between a head trauma sustained 44 years 
before an occlusion of the basilar artery causing a stroke.  
The examiner concluded that the service-connected head 
concussion was highly unlikely to be a contributing factor in 
the basilar artery thrombosis.  This opinion is based on a 
thorough review of the veteran's medical history, and 
specifically notes the likelihood of a relationship between 
the veteran's service-connected head injury and the organic 
brain disease noted in service.  Therefore, the Board finds 
this opinion to be very persuasive.  In addition, the April 
2002 VA medical opinion from Dr. Perurena also reviewed the 
veteran's medical history and specifically noted the normal 
1995 CT scan of the brain.  His opinion was that he did not 
find any scientific data to support that there was a 
connection between the head trauma that the veteran had 44 
years before and the acute event which motivated his last 
admission to the hospital and his death.  The examiner also 
provided the opinion that diabetes, age and hypertension were 
most likely the significant contributing causes leading to 
the stroke that caused the veteran's death.  The Board gives 
this opinion great weight as it is based on a thorough review 
of the veteran's medical records and provides a clear opinion 
as to the likelihood of a causal relationship between the 
veteran's service-connected head injury and the organic brain 
syndrome noted on the veteran's death certificate.  The 
preponderance of the evidence is therefore against a finding 
that the veteran's in-service head injury and service-
connected residuals were a contributory cause of death.  
38 C.F.R. § 3.312.

As noted earlier, the veteran's other service connected 
disabilities were left shoulder and clavicle injury, rotator 
cuff tear, right shoulder, residual scar with neuroma, status 
post excision, lipoma, left forearm, bladder injury 
residuals, left ulnar neuropathy, fibrosis, right hip/groin 
area, and appendectomy.  The medical evidence of record does 
not demonstrate, nor does the appellant contend, that there 
is an etiological relationship between any of these service-
connected disabilities and any of the illnesses and injuries 
listed on the veteran's death certificate as leading to his 
death.  The preponderance of the evidence is therefore also 
against a finding that the veteran's remaining service-
connected disabilities were a contributory cause of death.  
38 C.F.R. § 3.312.

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against the appellant's 
claim.  It follows that the Board in unable to find such a 
state of approximate balance of the positive evidence to 
otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



